Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 18 July 2022 has been entered.

CLAIMS UNDER EXAMINATION
Claims 1, 31-39 and 45-49 are pending and have been examined on their merits.

     PRIORITY
Foreign Priority document GB1610932.4, filed on 22 June 2016, is acknowledged. The Foreign Priority document does not appear to provide support for all of the species recited in claim 31.

WITHDRAWN REJECTIONS:
The rejection  of claims 39 and 46-47 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, has been withdrawn due to claim amendment.

MAINTAINED REJECTIONS

Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1, 31, 36 and 45 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hafez et al. (Effect of organic loading on a novel bioreactor, International Journal of Hydrogen 35 (2010) 81-92).

Hafez et al. disclose an integrated biohydrogen reactor clarifier system (Figure 1). The system comprises a stirred reactor for biological hydrogen production, followed by a gravity settler (Abstract; Figure 1). Examiner notes the art teaches “fermentation products” are produced (page 88, left column, first paragraph). Therefore the reactor is broadly interpreted to be a fermenter that performs a fermentation. The contents transferred between the fermenter and the gravity settler are interpreted to be a broth. Figure 1 disclosed biomass is recirculated to the fermenter. Figure 1 also illustrates an effluent is produced. The art teaches the system measures parameters including volatile fatty acids in different runs (page 82, right column, first paragraph; Table 3). The art teaches “VFAs accounted for 100%, 100%, 87%, 85%, 47%, and 35% of the bioreactor effluent SCOD in OLR-1 to 6, respectively” (page 84, right column, first paragraph). Examiner notes specific fatty acids, such as acetic acid, propionic acid, lactic acid) are also  measured (Table 3). Because said fatty acids are present in the effluent, the art is interpreted to teach a lipid phase comprising lipid product (hence, effluent comprising fatty acids) has been allowed to separate from other constituents in the broth (hence, the biomass). Figure 1 discloses biomass is returned to the fermented. Therefore broth having had lipid product separated is returned to the fermenter.
 As set forth above, the art teaches VFAs in effluent are analyzed. Therefore the product is transferred from the gravity settler. Examiner notes the art only discloses he use of the gravity settler illustrated in Figure 1. Therefore the method steps recited in claim 1 are anticipated as claimed (claim 1). Hafez discloses fatty acids (supra). Therefore claim 31 is anticipated (claim 31). Hafez discloses the use of a continuously stirred reactor (see first paragraph of Materials and Methods). Stirring is interpreted to read on agitation. Because the art teaches continuous stirring, it would be expected to prevent phase separation in the fermenter. Therefore claim 36 is included in this rejection (claim 36). Hafez discloses fatty acids (supra). Therefore claim 45 is anticipated (claim 45).

Therefore Applicant’s Invention is anticipated as claimed

APPLICANT’S ARGUMENTS
The arguments made in the response filed on 18 July 2022 are acknowledged. The Applicant asserts Hafez uses the disclosed system to investigate the effect of organic loading rate on its performance and to evaluate an optimal range for organic loading rate that maximized hydrogen yield. Thus, the Applicant asserts the Hafez system is not used for producing lipids as defined in the method of claim 1.


EXAMINER’S RESPONSE
The arguments are not persuasive. The Applicant argues that because Hafez uses the disclosed system to investigate the effect of organic loading rate on its performance and to evaluate an optimal range for organic loading rate that maximized hydrogen yield, it cannot anticipate the method of claim 1. Examiner notes the rejection is based upon anticipation of each claimed step. The preamble of claim 1 recites “A method of produces lipids”. 

Figure 1 of Hafez discloses biomass is recirculated to the fermenter. Figure 1 also illustrates an effluent is produced. Because said fatty acids are present in the effluent, the art is interpreted to teach a lipid phase comprising lipid product (hence, effluent comprising fatty acids) has been allowed to separate from other constituents in the broth (hence, the biomass). Figure 1 discloses biomass is returned to the fermented. Therefore broth having had lipid product separated is returned to the fermenter.
 As set forth above, the art teaches VFAs in effluent are analyzed. Therefore the product is transferred from the gravity settler. Examiner notes the art only discloses he use of the gravity settler illustrated in Figure 1. Because Hafez’s method produces lipids, and each step is anticipated, the method recited in the instant claims is anticipated. Investigation of the effect of organic loading on performance does not exclude Hafez from anticipating each step recited in claim 1.



NEW GROUNDS OF REJECTION

Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1, 31-32, 36 and 45 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Palme et al. (previously cited; Sophorolipids from Candida bombicola: Cell separation by ultrasonic particle manipulation. Eur. J. Lipid Sci. Technol. 2010, 12, 663-673) as evidenced by Gomez et al. (previously cited; An Ultrasonically Enhanced Inclined Settler for Microalgae Harvesting. American Institute of Chemical Engineers published online 24 December 2014, pages 414-423).



Palme et al. study the performance of ultrasonically enhanced settling (UES) of Candida bomicola cells. Figure 2 discloses a setup of the UES equipment to study performance of UES with C. bombicola.

The art teaches the following:
At first, batchwise separation experiments with a model suspension of C. bombicola cells grown on water-soluble glucose as sole carbon source were performed using both the 10 L/day and the 50 L/day system to ascertain whether the ultrasound separation principle is usable in this system. The UES equipment was arranged such that a feed flow was taken from a cell suspension reservoir, pumped into the UES vessel where the separation took place. This resulted in two split flows of retentate, where cell concentration had been increased, and permeate which was nearly cell-free. These were pumped back into the reservoir, so that the experiment was performed in a circuit system. Fig. 2 shows a schematic of the set-up.

Examiner notes claim 1 recites fermentation in a fermenter. Any vessel in which  a fermentation can take place is broadly interpreted to be a fermenter. C. bombicola cells grown on water-soluble glucose as sole carbon source were performed using both the 10 L/day and the 50 L/day system is broadly interpreted to be a fermentation.
Because the art teaches separation takes place in a UES vessel, the UES vessel is broadly interpreted to be a separator.

Therefore the art teaches performing a fermentation in a fermenter to produce a broth comprising a lipid product. The contents are pumped into the UES where separation takes place. As set forth above, the art teaches said separation resulted in two split flows of retentate, where cell concentration had been increased, and permeate which was nearly cell-free. Examiner notes Figure 2 teaches both the cell free permeate ad the retentate are transferred from the separator back to the vessel. Examiner notes the art teaches a sophorolipid product is produced (see last paragraph of page 666).

A gravity separator is interpreted to be any separator that uses gravity.
As evidenced by Gomez et al, “Ultrasonically enhanced sedimentation (UES) is the use of particle agglomeration by acoustophoresis which causes increased gravitational force from larger effective particle size to increase the settling velocity of the low-density cells (page 415, left column, first paragraph). Therefore the UES settler taught by Palme is interpreted to be a gravity settler.

As set forth above, the art teaches retentate has an increased cell concentration and sophorolipid product. The art teaches permeate comprises fewer cells and sophorolipid product (see page 668, left column, last paragraph). Because the art teaches the permeate contains product, the retentate is a broth that has had lipid product separated therefrom. Because the art teaches the permeate is added back to the reservoir, and the permeate contains lipid product, lipid product is transferred from the gravity separator.

Examiner notes that while Figure 6 discloses an integrated system comprising more than one separator, Figure 2 only contains the UES separator. Therefore it is the only separator used in this method.

Therefore the method recited in claim 1 is anticipated (claim 1).

As evidenced by the Instant Specification, a sophorolipid is a glycolipid ([0002]). Therefore claim 31 is included in this rejection (claim 31).

The cited reference teaches a sophorolipid (supra). Therefore claim 32 is included in this rejection (claim 32).

As set forth above, the art teaches experiments are performed using both a 10 L/day and the 50 L/day system. The art teaches the 10 L scale system uses a Biostat bioreactor from Braun with three turbines (see page 665, left column, second to last paragraph). The bioreactors stir at 250 min-1 (same cited section). Stirring is broadly interpreted to be agitation. Because the art explicitly teaches stirring it would be expected to prevent phase separation in the fermenter. It is noted claim 36 recites “and substantially no phase separation occurs in the fermenter”. The term claim does not recite a value for “substantially”. Because the Palme’s method would produce agitation, it would be expected to substantially prevent separation. Therefore claim 36 is included in this rejection (claim 36).

Sophorolipid reads on a glycolipid. Therefore claim 45 is included in this rejection (claim 45).
Therefore Applicant’s Invention is anticipated as claimed.

APPLICANT’S ARGUMENTS
The arguments made in the response filed on 18 July 2022 are acknowledged. The Applicant states claim 1 has been amended to define the gravity separator is the only separator used within the entire method. The Applicant argues Palm does not require a UES system to recover cells from the broth before recovering sophorolipids from the broth. The Applicant argues in this regard, the method of the present invention is uniquely simpler than Palme, requiring less equipment and less material transfer.

EXAMINER’S RESPONSE
The arguments are not persuasive. Examiner notes new grounds of rejection have been set forth above. While Figure 6 discloses an integrated system, Examiner notes in Figure 2 Palme teaches an embodiment that does not use a settling vessel. As set forth above, the Applicant argues “Palm does not require a UES system to recover cells from the broth before recovering sophorolipids from the broth”. Examiner notes recovery of cells before recovery of sophorolipids is not a limitation recited in claim 1.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 33-35, 38, 46-49 are rejected under 35 U.S.C. 103 as being unpatentable over Palme et al.

The teachings of Palme as set forth above are reiterated.

Claim 33 recites the concentration of the lipid product in the lipid phase.

Palme does not explicitly disclose the concentration of lipid product in the lipid phase of the settling vessel.

Examiner notes Palme teaches elements including permeate flow rate (see section 3.1.1) feed cell concentration (see section 3.1.2) and substrate concentrations (see section 3.1.3)  are parameter that influence separation efficiency in the disclosed system. Figure 7 teaches the concentration of sophorolipid (lipid product) increases with cultivation time. Palme teaches UES was put into operation after 48 h and worked for 12 h. After a break of 12 h, it was again started 72 h after the start of the cultivation for a further 12 h. After the second 12 h of cell separation, a total of 72.2 g sophorolipids could be separated by precipitation in the settling vessel by both UES cycles combined. This equates to a concentration of 8.0 g/L in the 9 L fermentation vessel, which has to be taken into account when calculating the overall sophorolipid production of the process.(see page 669, left column, second paragraph). Because the art teaches substantially all of the cells have been separated, the phase containing lipid (sophorolipid) would be expected to contain at least 80% by weight of said lipid. Therefore the amount of lipid product added to the settling vessel is the results of multiple rounds of fermentation and UES separation. Therefore the amount of lipid in the lipid phase formed in the settling vessel is the result of the number of process runs, in addition to process parameters.

It would have been obvious to produce a lipid phase with the claimed lipid concentration. While the art does not explicitly disclose the concentration of lipid product in the lipid phase of the settling vessel, the product concentration is the result of cultivation time and the number of process runs. The skilled artisan would have optimized the process taught by Palme by increasing the number of cycles and cultivation time to increase product production. One would have had a reasonable expectation of success since Palme teaches multiple rounds of permeate from the UES can be added to the gravity settler.  The MPEP teaches generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. Therefore claim 33 is included in this rejection (claim 33).

As set forth above, Palme teaches the method disclosed in Figure 2 is performed in a circuit system. Claim 34 recites circulating broth between the fermenter and gravity separator. Examiner notes the claim does not require continuous circulation. Therefore moving a broth from a fermenter to a separator, and returning broth from the separator to a fermenter (as taught by Palme) is interpreted to comprise circulation. Claim 34 recites a period of at least 50 hours or over the duration of a production phase of the fermentation. Palme teaches a growth phase between 24 and 48 hours (page 668, right column, first paragraph). This is broadly interpreted to be a production phase since lipid is produced. Because broth is returned to the fermenter, at least 80% of the broth is interpreted to be returned. Therefore claim 34 is included in this rejection (claim 34).

Palme teaches “sophorolipid production starts after 24 h and the concentration reaches a maximum value after 168 h with 75.1 g/ L and an end value of 65.8 g/L” (page 671, right column, last paragraph). It is noted a value of 65.8 g/L is below 80 g/L. Therefore it would be expected to prevent overflow ad dissolved oxygen depletion. Claim 35 is included in this rejection (claim 35).

Palme teaches the disclosed method has a separation efficiency of about 99% C. bombicola cells is achieved, leading to 8 g/L is nearly cell-free sophorolipid product (Abstract; page 671, right column, last paragraph). Because 99% of cells are separated, the art is interpreted to disclose a lipid phase that comprises substantially no cells. Examiner notes the sophorolipid product is found in a phase containing water (page 665, left column, last paragraph). Because the art teaches substantially all of the cells have been separated, the phase containing lipid (sophorolipid) would be expected to contain at least 80% by weight of said lipid. Therefore claim 38 is included in this rejection (claim 38).

Claim 46 recites continuously circulating broth between the fermenter and gravity separator. In Figure 6, Palme teaches broth from the fermenter is circulated to the gravity settler and returned to the fermenter. Therefore all of the broth is returned to the fermenter. Therefore claim 46 is included in this rejection (claim 46).

Claim 47 recites continuously circulating broth between the fermenter and gravity separator. In Figure 6, Palme teaches broth from the fermenter is circulated to the gravity settler and returned to the fermenter. Therefore all of the broth is returned to the fermenter. Therefore claim 47 is included in this rejection (claim 47).

Claim 48 recites the lipid phase comprises lipid product and water in a concentration of at least 90% by weight. Examiner notes the sophorolipid product is found in a phase containing water (page 665, left column, last paragraph). Because the art teaches substantially all of the cells have been separated, the phase containing lipid (sophorolipid) would be expected to contain at least 90% by weight of said lipid. Even arguendo it does not, Palme teaches the amount of product formed is the result of multiple rounds of fermentation and separation by the UES. The skilled artisan would have optimized the process taught by Palme by increasing the number of cycles and cultivation time to increase product production. One would have had a reasonable expectation of success since Palme teaches multiple rounds of permeate from the UES can be added to the gravity settler.  The MPEP teaches generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. Therefore claim 48 is included in this rejection (claim 48).

Claim 49 recites the lipid phase comprises lipid product and water in a concentration of at least 95% by weight. Examiner notes the sophorolipid product is found in a phase containing water (page 665, left column, last paragraph). Because the art teaches substantially all of the cells have been separated, the phase containing lipid (sophorolipid) would be expected to contain at least 90% by weight of said lipid. The skilled artisan would have optimized the process taught by Palme by increasing the number of cycles and cultivation time to increase product production. One would have had a reasonable expectation of success since Palme teaches multiple rounds of permeate from the UES can be added to the gravity settler.  The MPEP teaches generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. Therefore claim 49  is included in this rejection (claim 49).

Therefore Applicant’s Invention is rendered obvious as claimed.


Claim 37 is rejected under 35 U.S.C. 103 as being unpatentable over Palme et al in view of Gomez et al. (previously cited).

Claim 1 is rejected on the grounds set forth above. The teachings of Palme et al. are reiterated. The art teaches the use of a UES device to separate cells. The art is silent as to whether the UES has the angle recited in claim 37 when in use.

Gomez et al. disclose an ultrasonically enhanced inclined settler that permits inclined settling (Abstract). The device is used to harvest high-lipid algae cells (page 415, left column end of first paragraph). Gomez teaches “The device could also be potentially used for other types of microorganisms such as yeast and mammalian cells” (same cited section). It is of note the art teaches a UES with an incline can be used to successfully harvest Saccharomyces cervisiae cells (page 416, right column, fourth paragraph; last paragraph of Results and Discussion on page 422). The art teaches the use of a UES with an inclined plate (page 416, left column, last paragraph). The art teaches the device has an increased settling area and exhibits enhances settling, (page 416, right column, first paragraph). The art teaches “It was [also] found that the optimum settling angle for maximum concentration factor occurred at an angle of 50 ±5°” (Abstract).

It would have been obvious to try using an inclined UES settler with an angle of 50° in Palme’s method. One would have been motivated to do so since Palme uses a UES to separate cells from a liquid and Gomez teaches a UES with a 50° can be used to separate cells from a liquid. One would have been motivated to do so since Gomez teaches this angle is the optimum settling angle for maximum concentration factor. One would want to use an incline since Gomez teaches a UES with this feature has an increased settling area and exhibits enhances settling. One would have had a reasonable expectation of success since Palme teaches the device can be used with yeast cells and teaches the device could also be potentially used for other types of microorganisms such as yeast and mammalian cells. One would have expected similar results since both references are directed to methods that separate cells. Therefore claim 37 is included in this rejection (claim 37). 

Therefore Applicant’s invention is rendered obvious as claimed.

Claim 39 is rejected under 35 U.S.C. 103 as being unpatentable over Palme et al. in view of Winterburn et al. (previously cited; Production of Biosurfactant by Fermentation with Integral Foam Fractionation. Pages 1-220, 2011) and Marchal et al. (previously cited; Process For the Production Of Sophorolipids By Cyclic Fermentation with Feed Of Fatty Acid Esters Or Oils. Patent 5879913 1999).


Claim 33 is rejected on the grounds set forth above. The teachings of the prior art are reiterated.

Palme teaches oily co-substrates are added to the media in addition to the main substrate glucose, as this strongly increases the production of sophorolipids (page 667, right column, second full paragraph). Palme teaches the use of sunflower oil, and discloses it is a typical substrate for sophorolipid production (same cited section). Therefore the art is interpreted to read a sugar (glucose) and a vegetable oil (sunflower oil) are added (hence, fed) to the fermenter. The art discloses a flow rate of 151 L/day (same cited section). The art teaches bioreactor cultivation at a pH of 3.5 (see page 665, left column, third paragraph). Therefore the art teaches a pH between 2-5.

The art teaches the bioreactor is equipped with a pO2 electrode (see page 665, left column, third paragraph),

While the art teaches the bioreactor is equipped with a pO2 electrode (see page 665, left column, third paragraph), but is silent regarding the dissolved oxygen level.

While the art discloses a flow rate of 151 L/day, the art is silent regarding a feed rate in the claimed unit of g.L-1.h-1

Winterburn teaches a method of producing biosurfactants by fermentation. The art teaches sophorolipids are glycolipids produced by Candida bombicola (Table 2.1). Sophorolipids are identified as a biosurfactant.  The art discloses a fermentation with a dissolved oxygen (dO2 %sat) level of 30 (See Table 3.6). Therefore the art teaches a dissolved oxygen level of at least 20%. The art teaches fermentations ended with the dO2 remained below 15% for more than 2 hours. This dissolved oxygen limitation indicated the limit of ell growth achievable within the constraints of the given process conditions i.e. the maximum biological oxygen demand it was possible to meet (page 76, second paragraph).

Marchal et al. teach a method for producing sophorolipids using Candida bombicola by fermentation (Abstract). The art suggests the use of a vegetable oil as a substrate (column 4, lines 49-51).  The art also teaches the use of a sugar, for example glucose (column 4, lines 57-58). Marchal teaches (column 4, lines 42-46):
By feeding the stock preferably approximately continuously at a rate of between 0.01 and 4 grams per hour and per liter of initial reaction volume, it is possible to monitor optimally this residual substrate concentration and to obtain the best results in terms of purity.


Therefore the art teaches a range of feed rate that encompasses at least 0.5  g.L-1.h-1. 


It is of note the art teaches discontinuous feed by small additions cannot be ruled out (column 4, lines 47-48). The art teaches this is “batch” feeding (column 1, line 16; column 2, line 22). The art teaches the method comprises cyclic fed batch culture (column 1, lines 11-12). Therefore the art teaches the method can be conducted using batch feeding.

It would have been obvious to combine the teachings of the prior art by feeding the substrates taught by Palme at a rate of at least 0.5  g.L-1.h-1. One would have been motivated to do so since Palme teaches a method of producing sophorolipids using Candida bombicola by feeding a vegetable oil and glucose and Marchal teaches feeding a vegetable oil and glucose at a rate of 0.01 and 4 g.L-1.h-1 to produce sophorolipids using Candida bombicola. One would have had a reasonable expectation of success since Marchal teaches sohorolipids can successfully be produced at this rate. One would have expected similar results since Palme and Marchal are both directed to fermentations that produce sophorolipids using the same microorganism.

As set forth above, Winterburn teaches sophorolipids are a biosurfactant. Winterburn is directed to a method of producing a biosurfactant by fermentation. It would have been obvious to combine the teachings of the prior art by using a dissolved oxygen level of at least 20%. One would have been motivated to do so since Palme teaches a method of fermentation to produce a biosurfactant and Winterburn teaches a dissolved oxygen level of at least 20% in a fermentation used to produce a biosurfactant. One would have had a reasonable expectation of success since Winterburn teaches this level of dissolved oxygen can be used to produce a biosurfactant. One would have expected similar results since both references are directed to fermentation methods that produce biosurfactants. Therefore claim 39 is rendered obvious (claim 39).

Therefore Applicant’s Invention is rendered obvious as claimed.

			Conclusion	

No claims are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATALIE MOSS whose telephone number is (571) 270-7439. The examiner can normally be reached on Monday-Friday, 8am-5pm EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sharmila Landau can be reached on (571) 272-0614. The fax phone number for the organization where this application or proceeding is assigned is (571) 270-8439.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

					

	/NATALIE M MOSS/           Examiner, Art Unit 1653